Title: To George Washington from Guy Carleton, 9 April 1783
From: Carleton, Guy
To: Washington, George


                        
                            Sir,
                            New York April 9th 1783
                        
                        I have written to General Haldimand, acquainting him that the preliminaries of a general peace have been
                            Signed and ratified, and have given my dispatches into the care of Captn Richard P: Tonge and Mr Wm Robertson of the naval
                            department in Canada, with directions to proceed over land to Canada without any delay; but to this end it may be
                            necessary they shou’d be furnished with passports from your Excellency, which I cannot doubt will be immediately given.
                        I take this occasion to acknowledge the receipt of your Excellency’s letter of the 7th of April 1783. I am
                            Sir Your Excellency’s most obedient and most humble Servant
                        
                            Guy Carleton
                        
                    